DETAILED ACTION
1. 	Claims 1-10 and 16-20 are pending in this application.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements field on 04/02/2021 are in compliance with the provisions of 37 CFR 1.97, and has been considered and copies are enclosed with this Office Action.
Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to

    PNG
    media_image1.png
    44
    616
    media_image1.png
    Greyscale


6.	Claim 1,3,5,16,17 and 19  are   rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims  1,6,13and 18   of  co-pending application No.: 17/144860 to OH, Sejin.
Current Application No: 17/064855
Co- pending Application No.: 17/144860
Claim 1  A point cloud data transmission method, the method comprising: encoding point cloud data; and transmitting a bitstream that includes the point cloud data and signaling information.
Claim 1.  A method for transmitting point cloud data, the method comprising: encoding point cloud data including volumetric data;
encapsulating the point cloud data; and
transmitting a bitstream including the point cloud data and metadata for the point cloud data, wherein the metadata including information for the volumetric data.
Claim 3.   The method of claim 1, wherein the signaling information includes viewport-related information for a viewport that is determined according to a position and an orientation of a camera or a user.
Claim 5. The method of claim 3, wherein the viewport-related information includes horizontal field of view (FOV) information and vertical FOV information for generating the viewport..
Claim 6.   The method of claim 1, wherein the metadata further includes camera information, the camera information including information representing a position of the camera, information representing an orientation of the camera, information representing a horizontal FOV (Field Of View) of a view-frustum and information representing a vertical FOV of the view-frustum.
Claim 16.    A point cloud data reception apparatus, the apparatus comprising: a receiver for receiving a bitstream that includes point cloud data and signaling information; a decoder for decoding the point cloud data; and a renderer for rendering the decoded point cloud data.
Claim 13.  An apparatus for receiving point cloud data, the apparatus comprising: a receiver configured to receive a bitstream including point cloud data and metadata for the point cloud data; a decapsulator configured to decapsulate the received bitstream; and a decoder configured to decode the point cloud data in the bitstream by reconstructing volumetric data for the point cloud data based on the metadata, wherein the metadata including information for the volumetric data.
Claim 17. The apparatus of claim 16, wherein the signaling information includes viewport-related information for a viewport that is determined according to a position and an orientation of a camera or a user.
Claim 19.   The apparatus of claim 17,
wherein the viewport-related information includes horizontal field of view (FOV) information and vertical FOV information for generating the viewport.
Claim 18.  The apparatus of claim 13, wherein the metadata further includes camera information, the camera information including information representing a position of the camera, information representing an orientation of the camera, information representing a horizontal FOV (Field Of View) of a view-frustum and information representing a vertical FOV of the view-frustum..





Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-4,6-9, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Oyman; Ozgur (hereafter Oyman) US  Patent  Application Publication No.: US20210021664 A1, filed on July 16, 2020, ( claims priority to U.S. Provisional Patent Application No. 62/874,873 filed Jul. 16, 2019). 


As to claim 1, Oyman teaches A point cloud data transmission method (Abstract, Figs.2, 4, 6,  [00045],  [00006], [0184], Oyman teach both method and device  of  encoded point cloud  (video-based point cloud coding (V-PCC )information on occupancy map, geometry, attribute and patch sequence in  using the result real time protocol (RTP) stream), the method comprising: 
encoding point cloud data ([ 0101], [0184], [0139], one or more session description protocol (SDP) attributes indicate: an ability to carry encoded point cloud information on occupancy map, geometry, attribute and patch sequence in dedicated RTP streams); and 
transmitting a bitstream that includes the point cloud data and signaling information([0133],[139] a transmitted RTP stream from a sender include the actual viewport or coverage information, such as in an RTP header extension message, as the point cloud video generated, encoded and streamed by the sender.  The signaling information corresponds to actual viewport or coverage information).

As to claim 2, Oyman teaches the point cloud data include geometry data, attribute data, and occupancy map data, which are encoded by a video based point cloud compression (V-PCC) scheme ([0127], [0130], [0180], [0184],  a method of RTP streaming: generating dedicated codec bitstreams (e.g., HEVC bitstreams) to carry encoded information that includes, e.g., occupancy map, geometry, and attribute; generating a dedicated RTP stream that includes codec/HEVC bitstream, e.g., a dedicated RTP stream for occupancy map, geometry and attribute information, and  multiplexing the dedicated RTP streams into a single RTP stream for a V-PCC video.).

As to claim 3, Oyman teaches the signaling information includes viewport-related information for a viewport that is determined according to a position and an orientation of a camera or a user ([0132], The viewport data are then generated from the point cloud signal 816 by taking into account the viewport position information from sensors, display characteristics as well as possibly other metadata such as initial viewport information. These sensors can include any positioning sensors or other sensors such as gyroscopes, magnetic trackers, and so forth.).


As to claim 4, Oyman teaches  the viewport-related information ([0132], The viewport data are then generated from the point cloud signal 816 by taking into account the viewport position information from sensors., wherein the sensors can include any positioning sensors or other sensors such as gyroscopes, magnetic trackers, and so forth) includes at least one of coordinate information in a 3 dimension (3D) space of the camera ([0041], volumetric video captures movements in an environment in three dimensions (3D). For example, the volumetric video can capture movements of people or objects in 3D. A viewer or user of the volumetric video can view these movements from any angle by using positional tracking).

Claim 6 is rejected the same as claim1 except claim 6 is directed to an apparatus claim. In claim 1 both  the method and apparatus limitations are addressed.  Thus, argument analogous to that presented above for claim 1 is applicable to claim 6.

Claim 7 is rejected the same as claim2 except claim 7 is directed to an apparatus claim. In claim 2 both the method and apparatus limitations are addressed.  Thus, argument analogous to that presented above for claim 2 is applicable to claim 7.

Claim 8 is rejected the same as claim 3 except claim 8 is directed to an apparatus claim. In claim 3 both the method and apparatus limitations are addressed.  Thus, argument analogous to that presented above for claim 3 is applicable to claim 8

Claim 9 is rejected the same as claim 4 except claim 9 is directed to an apparatus claim. In claim 4 both the method and apparatus limitations are addressed.  Thus, argument analogous to that presented above for claim 4 is applicable to claim 9

As to claim 16, Oyman teaches A point cloud data reception apparatus (Fig.6), the apparatus comprising: a receiver for receiving a bitstream that includes point cloud data and (Fig.6, [131]-[132], point cloud reconstruction function 814 receive encoded  metadata, texture information on the occupancy map, geometry and attribute, and  the decoder metadata 812 as well as the decoded texture information on the occupancy map, geometry and attribute can be used by the point cloud reconstruction function 814 to generate a point cloud (or part thereof) based on the decoded output signal (e.g., the texture data 810). The viewport data are then generated from the point cloud signal) a renderer for rendering the decoded point cloud data ( Fig.6, [0132], rendered (e.g., by rendering module 818) by taking into account the viewport position information from sensors, display characteristics as well as possibly other metadata such as initial viewport information. These sensors can include any positioning sensors or other sensors such as gyroscopes, magnetic trackers, and so forth);

As to claim 17, Oyman teaches the signaling information includes viewport-related information for a viewport that is determined according to a position and an orientation of a camera or a user (Fig.6, [0132], The viewport data are then generated from the point cloud signal 816 by taking into account the viewport position information from sensors, display characteristics as well as possibly other metadata such as initial viewport information. These sensors can include any positioning sensors or other sensors such as gyroscopes, magnetic trackers, and so forth).

As to claim 18, Oyman teaches the viewport-related information  (([0132], the viewport data are then generated from the point cloud signal 816 by taking into account the viewport position information from sensors., wherein the sensors can include any positioning sensors or other sensors such as gyroscopes, magnetic trackers, and so forth) includes at least one of coordinate information in a 3 dimension (3D) space of the camera ([0041], volumetric video captures movements in an environment in three dimensions (3D). For example, the volumetric video can capture movements of people or objects in 3D. A viewer or user of the volumetric video can view these movements from any angle by using positional tracking).

As to claim 20, Oyman teaches the decoded point cloud data are rendered based on the viewport-related information ((Fig.6, [131]-[132],  as discussed in claim 16 above the geometry and attribute can be used by the point cloud reconstruction function 814 to generate a point cloud (or part thereof) based on the decoded output signal (e.g., the texture data 810). The viewport data are then generated from the point cloud signal)).

	Claim Rejections - 35 USC § 103
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	 Claims 5, 10 and19  are rejected under 35 U.S.C. 103 as being unpatentable over Oyman, US20210021664 A1, in view of Hannuksela; Miska (hereafter Hannuksela), US  Patent  Application Publication No.: US 20180376126 A1, published on December 27, 2018. 

Regarding claim 5, while Oyman teaches the limitation of calim3, but fails to teach the limitation of claim 5. 
On the other hand  in the same field of endeavor a  system of  Hannuksela that includes cloud computing arrangements where video data is handled  and encoded (see [0083]-[0084]) teaches the viewport-related information includes horizontal field of view (FOV) information and vertical FOV information for generating the viewport (Abstract, [0212],  methods, apparatuses and computer program, wherein a viewport is a window on the 360-degrees world represented in the omnidirectional video displayed via a rendering display. A viewport can be characterized by a horizontal field-of-view (VHFoV) and a vertical field-of-view (VVFoV)
Oyman and Hannuksela are combinable because they are directed to video data encoding and decoding in cloud computing arrangements (Oyman: Abstract, Fig.6; Hannuksela: [0083], Figs.2a and 4)
It would have been obvious to a person of ordinary skill in the art at the time of filing to 
incorporate the viewport-adaptive streaming taught by Hannuksela into Oyman.  
The suggestion/motivation for doing allow user of Oyman to transmit a primary viewport (i.e., a current viewing orientation of a video) at a best quality/resolution, while a remaining of 360-degree video at a lower quality/resolution (Hannuksela [0223])  
Therefore, it would have been obvious to combine Oyman with Hannuksela to obtain the invention as specified in claim 5.



As to claim 19  Hannuksela teaches the viewport-related information includes horizontal field of view (FOV) information and vertical FOV information for generating the viewport (Abstract, [0212],  methods, apparatuses and computer program, wherein a viewport is a window on the 360-degrees world represented in the omnidirectional video displayed via a rendering display. A viewport can be characterized by a horizontal field-of-view (VHFoV) and a vertical field-of-view (VVFoV)).

Prior arts made recoded but not utilized in the rejection:
 1. “BITSTREAM MERGER AND EXTRACTOR”, US 20200366962 A1 to Lim disclosed: client devices 106-116 or the server 104 can create a 3D point cloud, compress a 3D point cloud, transmit a 3D point cloud, receive a 3D point cloud, render a 3D point cloud, or a combination thereof. For example, the server 104 receives a 3D point cloud, decomposes the 3D point cloud to fit on 2D frames, compresses the frames to generate bitstreams. The bitstreams can be transmitted to a storage device, such as an information repository, or one or more of the client devices 106-116. For another example, one of the client devices 106-116 can receive a 3D point cloud, decompose the 3D point cloud to fit on 2D frames, compress the frames to generate a bitstream that can be transmitted to a storage device, such as an information repository, another one of the client devices 106-116, or to the server 104 (see [0043], Fig.10). Shown in FIG. 4, none of the users A, B, and C see the entire 360-degree video and all the points of a point cloud object at one time. Therefore, the device, such as the HMD 116, can decode the dynamically changing portion of an encoded video bitstream for 360-degree video and the point cloud objects for more efficient processing than decoding the entire 360-dgree 
2.  “ADAPTIVE RESOLUTION OF POINT CLOUD AND VIEWPOINT PREDICTION FOR VIDEO STREAMING IN COMPUTING ENVIRONMENTS”, US 20200045285 A1, to VARERKAR; MAYURESH et al., disclosed:
 	Based on this short-term head position data, computation and prediction logic 2103 may continue to predict viewports, at 2333, and communication/compatibility logic 2107 may continue to send, at 2323, the predicted viewports, including only the relevant and/or necessary data, to the client side for rendering purposes, and while doing so, the server saves the viewport/predicted head positions along with the frame identifiers (see [0236]). The position and FOV associated with the user are converted into a metadata bitstream and transmitted over to a server device, such as server device 2000, over a network, such as a cloud network, the Internet, etc. On the server side, point cloud-based full resolution full scene is received at block 2501, along with receiving of the metadata bitstream from the client side. In one embodiment, the bitstream is then used with the contents of the scene to provide for downscaling/sampling at block 2503 and key features selection at block 2507, where downscaling/sampling at block 2503 and key feature selection at block 2507 lead to low-resolution full scene point cloud at block 2505 and high-resolution key feature point cloud at block 2509, respectively (see [0256])














Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699